NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WENJIN LIANG,                                   No.    21-70736

                Petitioner,                     Agency No. A205-172-929

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 12, 2022
                              Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and AMON,** District
Judge.

      Wenjin Liang petitions for review of an order of the Board of Immigration

Appeals (BIA) denying his motion to terminate proceedings and affirming the

immigration judge’s decision denying his motion to reopen his in absentia removal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
                                                                               Page 2 of 4

order. We grant the petition, vacate the removal order, and remand to the agency

with instructions to grant Liang’s motion to terminate proceedings.

      1. At Liang’s in absentia removal hearing, the government failed to carry its

“heavy burden” of proving that Liang was removable as charged by “clear,

unequivocal, and convincing evidence.” Cortez-Acosta v. I.N.S., 234 F.3d 476,

481 (9th Cir. 2000) (per curiam) (citations omitted); see 8 U.S.C.

§ 1229a(b)(5)(A). The government submitted three items of evidence at Liang’s

removal hearing: the notice to appear, a subsequent notice of hearing, and Liang’s

2012 asylum application. To support the charge of removability, the government

relies here only on the asylum application, in which Liang did not indicate that he

was currently attending Pacific States University in accordance with the terms of

his student visa. But in the absence of other substantive evidence, the government

cannot rely “solely upon the adverse inference drawn from . . . silence” to satisfy

its burden of proof. Urooj v. Holder, 734 F.3d 1075, 1078 (9th Cir. 2013)

(alteration in original) (citation omitted). This is particularly true in this case, as an

asylum application is “not designed to elicit” information about current school

attendance. See Bassene v. Holder, 737 F.3d 530, 536 (9th Cir. 2013) (rejecting as

unsupported an adverse inference predicated on petitioner’s omission, from his

citizenship application, of details of past persecution that the citizenship

application was not designed to elicit). No reasonable adjudicator could find that
                                                                           Page 3 of 4

the government carried its burden to establish removability when it relied solely on

a single omission from an application designed for an entirely different purpose.

      The BIA reached a contrary conclusion only by erroneously placing the

burden on Liang to prove that he was not removable as charged. The government

does not defend the BIA’s decision, but instead argues that we should remand the

case for the BIA to reconsider Liang’s argument that the government did not prove

removability. A remand would not be proper here. Counsel for the government

conceded at oral argument that the government would be precluded from offering

new evidence on remand to support the charge in the notice to appear. The

government had both an “ample opportunity to build the record” and “a full

opportunity to litigate” the issue but nonetheless failed to compile sufficient

evidence to prove Liang’s removability. Medina-Lara v. Holder, 771 F.3d 1106,

1118–19 (9th Cir. 2014). Under these circumstances, the government’s request for

a remand amounts to little more than an unwarranted request for another bite at the

apple—and a useless one, because it is clear that the record is insufficient to meet

the government’s burden, and the government has conceded it could not add to that

record. Id.

      Because we have concluded that the removability finding is not supported by

substantial evidence, the immigration judge lacked statutory authority to order

Liang removed in absentia and “the removal order must be vacated.” Al Mutarreb
                                                                           Page 4 of 4

v. Holder, 561 F.3d 1023, 1031 (9th Cir. 2009). The government may issue a new

notice to appear on new charges supported by new evidence or changed factual

circumstances, but it may not relitigate a notice to appear that was subject to a final

judgment on the merits. Id. Accordingly, we remand with instructions to grant

Liang’s motion to terminate his removal proceedings. See Medina-Lara, 771 F.3d

at 1119.

      PETITION FOR REVIEW GRANTED.